 BEN CORSON MANUFACTURING CO.323Crump field office, for, as already found, the sole immediate purpose of picketingat those locations was to bring about a cessation of work on the Crump project byappealing to the construction employees.Upon all the foregoing, I conclude that Respondent Teamsters has induced andencouraged the employees of Crump and Crump's subcontractors to quit work onthe project for the purpose of forcing Crump to cease doing business with hissubcontractors and with Kaufmann.Respondent Teamsters has thereby violatedSection 8 (b) (4) (A) and Section 2 (6) and (7) of the Act.N. L. R. B. v. DenverBuilding & Construction Trades Council,341 U. S. 675;United Brick and ClayWorkers v. Deena Artware,198 F. 2d 638, 642, cert. denied 344 U. S. 897; and theother cases cited above.In its answer filed in this matter, Respondent moved to dismiss the complaint onthe basis of the aforementioned State court proceeding before Judge Samuel A.Weiss.That action was instituted by Crump under Pennsylvania secondary boy-cott law to restrain Respondent Teamsters and other striking unions from picketingthe Crump project at Cherry Way. Judge Weiss issued an opinion in the matteron January 28, 1954, dismissing the action on the ground that the specific matterat issue was within the purview of the Federal Act and therefore beyond the authorityof the State.In passing, however, the court also declared that the alleged secondaryaction complained of in the State court action was protected primary, rather thanunlawful secondary, conduct under decisions of the National Labor Relations Board.Respondent asserts that the State court's interpretation of the Teamsters' conduct asprimary rather than secondary conduct isres adjudicatahere.All parties in thepresent action were not parties to the State court action, and the doctrine ofresadjudicatais therefore inapplicable; but even if such deficiency were not present, thecourt's interpretation is clearlydictumin view of the court's own dismissal of theaction on jurisdictional grounds.Moreover, the court's interpretation would, in anyevent, not be binding here in view ofGarner v. Teamsters,346 U. S. 485. SeeProfessional and Business Men's Life Ins. Company,108 NLRB 363.III.THE REMEDYI shall recommend that Respondent cease and desist from violating Section 8 (b)(4) (A) of the Act, and that Respondent take certain affirmative action which I findnecessary to effectuate the policies of the Act. It is the intent and meaning of thisrecommended order, as District Judge Willson directed with respect to his ordergranting temporary injunction of March 5, 1954, that, among other things, "therebe no picketing south of the north line of Cherry Way, except that respondent mayplace a picket at the south entrance to Resort Way and on Diamond Street at anypoint ten feet south of the Crump, Inc. office, and may use Script Way as a passage-way to and from Diamond Street in order that the persons picketing shall have acongregating area on Script Way.There shall be no interference in any way withdelivery of material or access of employees to the construction site where Crump,Inc. is engaged."[Recommendations omitted from publication.]Ben Corson Manufacturing Co., Belmont Aluminum ExtrusionCo., ParksideDistributingCo., CorbenManufacturing Co.andF. C. and Allied Workers Union, Local 37, Affiliated with Up-holsterers'InternationalUnion of North America, AFLandShop Committee,Party to thecontract.Case No. 4-CA-1066.April 01, 1955DECISION AND ORDEROn December 28, 1954, Trial Examiner A. Norman Somers issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfair112 NLRB No. 46.369028-56-vol. 112-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report with a supportingbrief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondents' exceptions and brief, and the entirerecord in this case and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Ben CorsonManufacturing Co., Belmont Aluminum Extrusion Co., ParksideDistributing Co., and Corben Manufacturing Co., Philadelphia, Penn-sylvania, their agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with F. C. and Allied Work-ers Union, Local 37, affiliated with Upholsterers' International Unionof North America, AFL, as the exclusive bargaining representativeof all its production and maintenance employees excluding clericalemployees, truckdrivers, salesmen, foremen, and other supervisoryemployees as defined in the Act.(b)Dominating or interfering with the administration of the ShopCommittee or any other collective-bargaining representative of itsemployees or contributing support or rendering assistance thereto.(c)Recognizing the Shop Committee or any successor thereto, asthe representative of any of its employees for the purpose of dealingwith Respondent concerning grievances, wages, rates of pay, hours ofemployment, or other conditions of employment.(d)Giving effect to the contract with the Shop Committee datedApril 28, 1954, or to any other contract with said Committee (thisdoes not prohibit Respondent from continuing in effect the substan-tive terms, including wages, and other conditions and benefits thereinembodied).(e)Promising or granting wage raises or other economic favorsas inducements to influence or interfere with the employees' choiceof collective-bargaining representatives ; conducting or causing to beconducted elections among its employees as part of any plant to in-fluence or interfere with their choice of collective-bargaining repre- BEN CORSONMANUFACTURING CO.325sentatives; interrogating its employees regarding their union member-ship or activity ; soliciting employees to abandon or forego their unionactivity or sever their affiliation with any union or labor organizationof their choice.(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist and bargain collectively through F. C. and AlliedWorkers Union, Local 37, affiliated with Upholsterers' InternationalUnion of North America, AFL, or any other labor organization oftheir own choosing.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with F. C. and AlliedWorkers Union, Local 37, affiliated with Upholsterers' InternationalUnion of North America, AFL, as the exclusive representative ofthe employees in the appropriate unit described above, with respectto their rates of pay, wages, hours of employment, and other condi-tions of employment, and if an agreement is reached, embody it ina signed contract.(b)Withdraw and withhold all recognition from, and completelydisestablish the Shop Committee, or any successor thereof, as the rep-resentative of any of Respondents' employees for the purpose of deal-ing in respect to grievances, wages, rates of pay, hours of employ-ment, or other conditions of employment.(c)Post at its place of business in Philadelphia, Pennsylvania,copies of the notice attached to the Intermediate Report and marked"Appendix."'Copies of the notice, to be furnished by the RegionalDirector for the Fourth Region of the Board, shall, after beingsigned by the Respondents' authorized representative, be posted byRespondents immediately upon receipt thereof in conspicuous places,including all places where notices to employees are customarily posted,and maintained by it for at least sixty (60) consecutive days there-after.Reasonable steps shall be taken by Respondents to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Fourth Region, in writ-ing, within ten (10) days from the date of this Order what stepsRespondents have taken to comply therewith.MEMBERS RODGERS and LEEDOM took no part in the considerationof the above Decision and Order.1This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner" the words"A Decision and Order"In the event that this Order isenforced by decree of a United States Court of Appeals,there shall be substituted for thewords "Pursuant to a Decision and Order,"the words"Pursuant to a Decree of the UnitedStates Court of Appeals, Enforcing an Order " 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe formal proceedings in this case were initiated by a complaint issued August20, 1954, by the Acting Regional Director of the Fourth Region of the Board onbehalf of the General Counsel on charges filed by F. C. and Allied Workers Union,Local 37, affiliated with Upholsterers'International Union of North America, AFL,herein called the Union.The complaint alleges, in substance,that Ben CorsonManufacturing Co, Belmont Aluminum Extrusion Co, Parkside Distributing Co.,Corben Manufacturing Co., collectively called the Respondent,in violation of Sec-tion 8(a) (5), (2), and(1) of the National Labor Relations Act, refused the re-quest of the Union to bargain with it on behalf of an appropriate unit of employeesalthough it had been designated as bargaining representative by a majority in theunit and bargained,instead,with a labor organization called the Shop Committee;and that the Respondent,in addition,granted and promised wage increases,bonuses,and paid holidays;suggested or advised the formation of the Shop Committee as theemployees'bargaining representative, conducted an election"to determine employees'desire to accept or reject Respondent's system of representation i e. Shop Commit-tee"; conducted an election among the employees covering the benefits offered byRespondent;and interrogated employees concerning their union or concerted ac-tivities.Copies of the complaint and all other formal papers in this proceeding wereduly served on the Respondent,theUnion,and the Shop Committee, Respondentfiled and served an answer in which,in substance,itadmitted that it refused to bar-gain with or recognize the Union and that it entered into a collective-bargainingagreement with the Shop CommitteeThe answer asserted,however, that the ShopCommittee and not the Union was designated as representative by a majority of theemployees in the unit in question.The answer denied that Respondent promisedwage increases,bonuses, and paid holidays,and, while admitting Respondent granteda wage increase,asserted it was made pursuant to collective bargaining with theShop Committee.The answer denied the remainder of the allegations of the com-plaint, and in denying that it suggested or advised the formation of the Shop Com-mittee or held an election to determine employees' desire to accept or reject the ShopCommittee asserted that "the Shop had been in existence since June 1951." 1Pursuant to notice duly served on all parties,a hearing was held before the dulydesignated Trial Examiner on October 4, 5, 6, 11, 12, 13,and 14, 1954,in Philadelphia,Pennsylvania.All parties were given opportunity to be heard and to examine andcross-examine witnessesAll parties were represented at the hearing by counselor their representatives, except the Shop Committee.The latter although duly servedwith copies of all documents in the proceeding,and although its chairman,RichardN. Jones, was present at the first 2 days of the hearing(testifying as a witness called bythe General Counsel)and was fully advised by the Trial Examiner on the record ofthe nature of the Shop Committee's interest in the outcome of the proceeding and ofitsright to full participation therein through counsel or any representative of itsown selection entered no appearance.21 On motion of the General Counsel the complaint was amended during the hearing toinclude an allegation that Respondent had engaged in surveillance of the union meetingon two occasions,once in April and the other in August 1954,through Harold Adrian, analleged supervisorAlthough nothing was said about it at the bearing,I have at all timesconstrued the denial in the answer to extend to these new allegations'When the hearing opened, the General Counsel,pursuant to notice duly served 11daysearlier on all parties and also the Shop Committee,moved to amend the caption of thecase so as to include the Shop Committee as "party to the contract,"a step which formallyconfeis upon it the status of a "paity"to the proceeding as that term is defined in Sec-tion 102 8 of the current Rules and Regulations of the Board.The motion was grantedover objection of RespondentPresent when the motion was argued and granted wasRichard N Jones, chairman of the Committee.As noted in the text,on both the first andsecond day of the hearing, the Trial Examiner advised Jones at some length concerningthe Shop Committee's stake in the outcome of the proceeding and of its right to appear bycounselUpon Jones'stating that the Committee did not intend-to retain or be repre-sented by counsel because the Committee had no funds, Jones was advised that the Com-mittee could nevertheless be represented by him or any person it would selectAgain, atthe completion of his testimony,Jones was advised that he had the right on behalf of theCommittee to full participation in the proceeding.When the next matter was taken upimmediately following completion of his testimony (which happened to be a motion by theGeneral Counsel to revoke a subpena issued and served at the request of Respondent), the BEN CORSON MANUFACTURING CO.327Respondent at the outset of the hearing moved to dismiss the complaint because itwas not sworn to and because it failed to"state the basis of the complaint,"whichmotion was denied.TheTrialExaminer also denied, on the ground of irrelevancy ofpurpose, a request by Respondent's counsel for leave to conduct an inlimmeexamina-tion of the Acting Regional Director concerning the adequacy of the investigationpreceding his issuance of the complaint,and, on the same ground,granted the GeneralCounsel's motion to revoke a subpena served by Respondent on the Acting RegionalDirector for the purpose of eliciting testimony on that subject.At the close of thehearing Respondent moved to dismiss the complaint for lack of merit.The matter isdisposed of in the manner indicated in this report.The TrialExaminer has heardand considered oral argument by counsel for Respondent and the General Counseland a brief submitted by Respondent.The findings and conclusions below, as well as the recommendations,are based onconsideration of the entire record, including the exhibits,the testimony,the argu-ments oral and written,as well as the impressions derived from my observation of thewitnesses during their testimony.FINDINGS OF FACT1.BUSINESS OF THE RESPONDENTThe term "Respondent"refers to all four companies named as Respondents inthe caption.Each is a Pennsylvania corporation.Together they comprise the busi-ness or enterprise described below, and it is stipulated that for purposes of this case theyconstitute a single employer.The complaint alleges, the answer admits,and I findthat Respondent has its principal office and plant in Philadelphia,Pennsylvania; thereit is engaged in the manufacture,sale, and distribution of storm windows,screens, andallied products, annually sells products valued in excess of $500,000, of which ap-proximately $250,000 are sold and transported from Philadelphia to points outsidePennsylvania,and annually purchases raw materials,consisting principally of glass,aluminum, and aluminum wire screens, valued in excess of $400,000,of which ap-proximately $260,000 are sold and transported from points outside Pennsylvaniato Philadelphia.On the foregoing facts, I find that Respondent is engaged in com-merce within the meaningof the Act.If.THE ORGANIZATIONS INVOLVEDThe Union and the Shop Committee are labor organizations within the meaning ofSection 2 (5) of the Act,and that is so whether the Shop Committee be deemed tohave come into existenceApril 27,1954, or to be a continuation of the Shop Committeewhich originated in 1951.III.THE UNFAIR LABOR PRACTICEA. IntroductionThe crucial events in this case occurred within 3 days,beginning the morning ofApril 27, 1954, when Respondent received from the Union a request for bargaining onbehalf of a unit of production and maintenance employees,claiming that a majorityin the unit had designated the Union as their bargaining agent, and culminating April29 3 when Respondent and the Shop Committee signed and a majority of the employeescountersigned a contract negotiated April 28 by Respondent with the Shop Committee.Before the particulars are detailed,a brief discussion of the bargaining history of Re-spondent preceding these events would be in order.B. The Shop Committee precedingApril 27, 1954On June 20,1951, Respondent signed a contract of 1 year's duration with the 14individual employees then constituting its production and maintenance force.Thecontract included the following provision:Trial Examiner invited Jones'views onbehalf ofthe CommitteeJones offered leis per-sonal views but he relused to appear on behalf of the CommitteeThe Committee at notime entered an appeal ance in the case,and after the end of the morning session of thesecond day neither Jones nor, so far as the record shows,any of the membeis of the Coin-mittee attended the lieaiing.Respondent urges it was ciior to grant the motion amend-ing the captionAssuming Respondent's standing to urge this objection on behalf of thecommittee-which it lacks-itsobjection is even less valid now than it was when themotion was made, and Iaccoidingly reaffirm my iulmg as made at the hearing.3All dates in which the year is omitted iefer to 1954 328DECISIONS OF NATIONAL LABOR RELATIONS BOARD6A committee of three shall be elected by the employees.This committeewill represent all of the employees in dealing with the company and is authorizedto negotiate and agree with the company to modify this contract.Although the contract explicitly refers to the Committee as a thing of the future,Daniel Unile,a member of the Committee from its inception and its chairman fromJune 1953 to April 27, 1954, the day of the advent of the new shop committee, testifiedthe Committee was already in existence when the contract was signed and that thecontract had in fact been negotiated with the Committee.But whether the Commit-tee was sired by the contract or whether the reverse was true, the contract and theprovision for the Shop Committee were apparently responsive at that time to the de-sire of employees for a voice of some sort in management decisions which concernedthem, particularly those which involved benefits, such as paid vacations and holidays.As constituted until April 27, 1954, the Committee consisted of a chairman andtwo members, all informally chosen by the employees as a whole, without formal voteor ballotIt had no organizational composition or structure, being without constitu-tion or bylaws, or employee membership roster, a treasury, or any established pro-cedures for meeting or communicating with the employees. It was a "standing com-mittee," those composing it having no fixed tenure and being succeeded,as they mightdrop out, by informal selection among the employees at large.When the contract expired on June 20, 1952, Respondent made no new contractwith the employees or with the Committee 4However, the Committee continued inexistence.The meetings with management were occasional and occurred when aparticular situation required discussion,the last such meeting being a week or twobefore April 27, 1954, for the adjustment of the quota on the bonus then in forcefor one of the departments.5Also, the chairman would from time to time receivegrievances from individual employees which he would take up with their foremen.In the latter part of 1953, Respondent'sworking force began to increase and itwas enlarged still further beginning February 1954, when Respondent expanded itsoperations by installing an extrustion press(for the construction of aluminumframes).6Whether due to the absence of established channels of communicationwith the employees or the complete absence of provision for group assemblage withthem or otherwise,itisthe fact-and Corson,president of the Respondent 7noted it in the address he made to the employees on April 27 described later inthe report-that many of the "new"employees(constituting nearly the entire work-ing force as appears from the record)did not know of the existence of the ShopCommittee. I would gather also that the Committee, howsoever it may have beenviewed or may have functioned in the period when the working force was small,had by the time of the critical events here mentioned ebbed in the eyes of the rankand file as a bargaining vehicle in fact.Such is the inference I draw from all thetestimony and the evidence,the salient items being the testimony of Unile its lastchairman before the new Committee was formed on April 27, that prior to themeeting between the Committee and Respondent which was held a week or twobefore April27, only two such meetings had been held in a span of over a year,one being 5 or 6 months before this last and the other 7 or 8 months earlier thanthat and the overwhelming response of the employees within a single day to thedistribution of union application cards as recited below, one of those signing upbeing Unile himself.4WhileUnile testified that he thought that contract still to be in effect,his testimony,uncorroborated by any representative of management and lacking in specificity of detail',strikes me as an inadequate basis for believing that the contract was ever renewed or ex-tended, and as I read Respondent's brief, I do not understand that it so contends6 Other meetings conceined wage increases in June 1952 and the early fall of 19.13,which were granted,the Blue Cross insurance system,-Much was put into effect, andabsorption into other departments of employees when work for them in their own depai t-ments had petered outOThe list of employees who constituted the production and maintenance force for thecritical payroll week ending April 28, shows 17 were taken on in September to November1953 and 19 between the beginning of February and the week ending April 28, 1954, these36 being 8 short of the entire rank-and-file force as of that timePBen Corson is president of Ben Corson Manufacturing Co , and is the top man in theenterprise composed of the four Respondent CompaniesHe is accordingly referred to aspresident of Respondent,and Webster,vice president of Ben Corson Manufacturing Cois referred to as vice president of Respondent. BEN CORSON MANUFACTURING CO.329C. Organization of the employees by the Union and the Union's bargaining requestOn April 23, employee Edward Brennan assisted by employees James Grenfell andFrank King distributed among the production and maintenance employees unionapplication cards procured on Brennan's initiative the night before from the Union.The cards in terms, authorize the Union to act as bargaining agent for the signers.By April 24, 35 of the 44 rank-and-file production and maintenance employees thenon the payroll signed up.Those signing were old employees as well as new.OnApril 24, the Union mailed Respondent a letter advising that it had been designatedas bargaining agent by a majority of Respondent's production and maintenanceemployees and requesting that Respondent suggest a time and place for bargaining.Respondent received this letter on April 27.Later on the morning of the 27thCorson received a call from George Bucher, president of the Union, repeating theUnion's bargaining request.Corson, claiming that he did not "handle thesematters," referred Bucher to John E. Swartz, attorney for Respondent.Bucher onthe 28th called Swartz informing him of his talk with Corson. Swartz, pleadinga court engagement, told Bucher he had no time to talk to him. The same dayBucher on behalf of the Union filed a representation petition under Section 9 (c)of the Act, and within a few days, the Union's bargaining request was again repeatedover the telephone, this time by the Union's attorney, Maurice Abrams, to Respond-ent's attorney, Swartz.By that time, Respondent had executed a contract witha newly selected Shop Committee as the climax of a series of events of its owninitiation detailed below.Corson admitted that he at no time challenged or indi-cated that he doubted the Union's assertion of a majority or requested proof of it.8D. The unit and the unit's majoritySince a refusal to bargain in contravention of Section 8 (a) (5) of the Act isamong the violations charged, the narrative is here interrupted for considerationof the formal aspects of that issue.1.The appropriate unit and its sizea.UnitThe parties agree and I find that the appropriate unit within the meaning of theAct consists, as alleged in the complaint, of "all production and maintenance em-ployees, excluding clerical employees, truck drivers, salesmen, foremen, and othersupervisory employees as defined in the Act."During the payroll week ending April 28, the number of employees in that unitaccording to a list prepared by Respondent at the General Counsel's request was47 employees.Of these, the General Counsel contends that 3, Lonnie Robertson,William Schumacher, and Harold Adrian, are supervisory employees. If his con-tention is sustained, the number is 44. In view of the number of the employees whosigned union cards, the determination of that issue is not crucial to the Union's ma-jority.However, it appears appropriate to pass upon the matter in the interest of ob-taining the complete picture and for such bearing as it may have on the aspect of thecase dealing with the activities of Harold Adrian as detailed below.b.Supervisory status of William Schumacher, Lonnie Robertson, and Harold AdrianIn February 1954, when Respondent installed the extrusion press, Respondenthired from the outside its present vice president, Mr. Webster, to take charge ofplant production.At that time, Webster divided the production operations intofour departments-extrusion, anodizing, door, and window.The employees inthese departments, along with those in the shipping and receiving department, com-prise the unit of production and maintenance employees here involved.Websterbrought with him from the outside William Whitney, and although Whitney wasput in charge of the four production departments, he actually spends most of histime running the extrusion department. In immediate charge of two of the otherproduction departments are Schumacher and Robertson.Although unlike Whitney,they are not salaried employees and work alongside of the men whose work they8Following these events, the Union filed unfair labor practice charges on May 4, 1954,and with the Regional Director's approval withdrew its representation petition a inonthlater 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirect, therecord indicatesthat theyare responsible for the operations of thedepartments and are otherwise vested with supervisoryfunctions.Richard N.Jones, presentchairman of the Shop Committee which was selectedApril 27(infra),testified that sometime before April 27, when he was in theanodizing department, he took up a grievance concerning uniforms with "BillSchumacher, my immediate foreman at that time." Jones further testified thatsince he became chairman of the Committee he has taken up grievances with fore-men, including Schumacher.9Lonnie Robertson was identified by employee JamesGrenfell as the person from whom he received his orders when the worked in thedoor department.Daniel Unile, oldest employee in the plant in seniority and whoserole as member of the 1951 Committee when it was established and later its chair-man has been related above, testified that during the period concerning which Jonestestified, "it was taken for granted" without "formal announcement" by Respondent,that Schumacher was in charge of the anodizing and that Lonnie Robertson wasin charge of the door department.ioHarold Adrian works in the receiving and shipping department which consistsof eight people, who are engaged in loading and unloading materials from trucks,in accordance with written orders received from the office.Half of them worknear Respondent's office in the main floor in the front building it handling lightermaterials; the other half, which includes Adrian, handle heavy materials and workin the basement in the rear or "new" building where the four production depart-ments operate.President Corson testified that supervision of the entire departmentwas under Frank Kovach, who in turn was answerable to Webster.Kovach, how-ever, works with and directs the employees in the department working in the frontpart of the plant, and Adrian although an hourly paid employee (the highest paidsuch employee in his department) directs and gives orders to the group working onthe production floor in the back.Employees Prince McDaniel and Tryee Millstestified that when they were hired by Respondent to work in the receiving andshipping department, Adrian was called into the office, and there each was givento understand (McDaniel by Whitney and Mills by Webster) they were to workunder Adrian's supervision, thereafter, during their tenure in the department, theyperformed under the exclusive supervision of Adrian, loading and unloading trucksas he would direct 12Employees Brennan and Grenfell, who work in the extrusiondepartment on the same floor as Adrian, have observed him giving orders and in-structions to the men in his departmentLike Kovach in the front building, Adrian,who handles the written orders against which are checked the materials handled bythe shipping and receiving people, performs part of his functions at a desk iden-tified by the employees as Adrian's.It appears moreover, that the functions of the kind performed by the three personshere considered entails the power of effective recommendation for hiring.ThusTryee Mills testified that after 3 weeks under Adrian he transferred to the windowdepartment under Schumacher at the latter's invitation following a detail in whichSchumacher was pleased with Mills' performance.13Mills further testified that in an° Schumacher's supervision was apparently transferred at some indeterminate timefrom the anodising to the window departmentTryee Mills, an employee hired May 14,1954, who, as detailed later, testified to Adrian's supervisory status over him during thefirst 3 weeks of his employment with Respondent testified he has worked in the windowdepartment since Tune 1954 with Schumacher as his foremanCorson, as appears later,likewise described Schumacher as responsible for operations in the window department.10He asserted, however, that he did not regard them as supervisors because they workedwith the men11 The front and rear building of the plant are connected by doorways and areregardedas a single plant1iPrince McDaniel was employed by Respondent from the latter part of March until thefirst of May 1954Mills began to work for Respondent May 14, 1954Thereis no indi-cation in the record or any contention that Adrian's duties underwent any interveningchangeAlthough it appears that McDaniel now on the city police force, was dischargedby Respondent May 1, 1954, McDaniel impressed me as testifying with complete candorconcerning the functions of Adrian in the shipping department as lie observed them13 As Mills put it, "Bill Schumacher came up-he was the foreman on the day shift-hecame by and liked the way I did it, and asked if I wanted to work over there I told him,`yes.'So he said he would let me know chat afternoon. And that afternoon he told incto conic over next moaning, which was Firday, and started working in the Window Depart-ment " BEN CORSON MANUFACTURING CO.331effort to obtain a job for a friend he consulted Adrian,14 who stated "you shouldhave told me this morning. I just hired two new guys.Anyway bring him inTuesday morning at ten o'clock, I will put him to work," and that the friend re-ported and handed Adrian his application which Adrian, in turn, brought into theoffice.After an interview in Adrian's presence by Superintendent Whitney, thefriend was put to work under Adrian.Any serious question concerning the super-visory status of the three would seem to have been dispelled by President Corsonhimself.Called as a witness by the General Counsel, he averred that when Respond-ent acquired the extrusion press he placed Webster in full charge of productionand that except for the fact that Whitney was plant superintendent and Frank Kovachsupervisor of shipping and receiving, he was unfamiliar with the other allocationsof supervisory authority.However, he finally testified.Trial Examiner SOMERS.Hasn't Mr. Webster ever told you who assists himin the job of supervisor?Mr. Whitney has control of the entire operation, yousay,with the exception, possibly, of shipping and packing.But have you beentold whether Whitney has anyone helping him?The WITNESS'Whether Mr. Whitney has anybody helping him?TrialExaminer SOMERS'Yes, in the supervision of the separate depart-ments: door, window extrusion or anodizing.The WITNESS:Well, 1 know in these departments who, possibly the principalparty would beTrialExaminer SOMERS:Name them, for example, and define what youmean by "principal party."The WITNESSWell, as far as principal parties concerned, a person thatpossibly Mr. Webster would go to.Trial Examiner SOMERS. Yes, who would they be?TheWITNESS:Well, in the door department, you would have LonnieRobertson, and in the window department you have Bill Schumacher.As far as shipping is concerned, you have Frank Kovach handling theshipping.TrialExaminer SOMERS- What you mean by principal party, is someonewho would be looked to to see that things went right in that particular depart-ment?The WITNESS: To an extent. I don't know exactly to what extent, but Iimagine what you said is about right.Trial Examiner SOMERS: It would be in order for them to make a complaintconcerning the quality of work of an employee or the manner in which theirinstructions are carried out?The WITNESS. Possibly.Trial Examiner SOMERS: Tell me, Mr. Corson, would the designation "prin-cipal party" that you apply to Lonnie Robertson and Bill Schumacher in thedoor department and the window department apply to Adrian insofar as oper-ations in the half of the shipping department that he works in the back buildingis concerned?The WITNESS: To a point I possibly would, yes.Trial Examiner SOMERS. That is the principal party in the sense that youhave previously defined it9*******The WITNESS: With this exception, that in the door department we have oneperson like Lonnie Robertson and that's that.Now in the other department,you possibly have the same situation, but in shipping and receiving we haveFrank Kovach, and he [referring to Adrian], possibly either . . . I don't knowwhat you call him, whether he is an assistant.I am explaining what hedoes, and I don't know what you call him, although we don't have that manytitles in our company that we designate "Now, this is your title," or anythingelse.Mr. Corson reiterated that he reposed complete managerial authority in Websterand that he had "enough confidence in him that if he wants to change the flow of14The incident occurred in August 1954, but here again there is no indication that itwas other than in connection with the type of responsibility reposed in Adrian from aperiod well antedating the critical dates here involved 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaper work or give somebody more authority or less authority,I don't question him."Webster never did testify,neither did the three men here involved.But I woulddeem Corson's final testimony on the point dispositive.He was asked how Respond-ent applied the provision in its contract with the Shop Committee,executed April28, that a proposed discharge of an employee would require the approval of theCommittee and the "foreman of the shop in which an affected employee works."(General Counsel'sExhibit No.3.)Corson explained that "shop"meant departmentand that "foreman"meant the"leader in each department"or the person whomhe previously described as a "principal party."On the basis of all the testimony given,1am satisfied that the three in question are"working foremen"15who are vested with supervisory functions.They have theduty"responsibility to direct"the operations of the employee under them,to makeeffective recommendations for hiring,and to cast a vote for management in respect,of firing.Respondent urges as an offsetting factor testimony by James Grenfell thatseveral months after the occurrences here involved he was put in charge of the nightshift of the extrusion department and that in his present job he feels himself equalin authority to Harold Adrian,although he"was never told [he] was a boss."Since.Grenfell's present status is not in issue,the extent of his authority was not explored ordeveloped.Grenfell may or may not have blossomed into a supervisor,15 but so faras I can discern,his status does not affect that of the three employees here in issue.I find and conclude that at the times herein material Lonnie Robertson,WilliamSchumacher, and Harold Adrian were supervisors within the meaning of Section 2(11) of the ActThe three are thus excluded from the computation,and I find that the number ofemployees in the unit on April 24,27, and 28, was 44.2.The majorityCards of 40 employees designating the Union as bargaining representative wereadmitted into evidence upon proper proof of signature.17Of these,35 were signedApril 24 or earlier and a 36th signed April 28, by employees who are shown to havebeen on the payroll the week ending April 28Thus on April 24 and 27, the Unionwas designated by 35 and on April 28,by 36 out of the 44 employees here involved 18I accordingly find that on April 24, and at all times material thereafter,the Union wasdesignated as collective-bargaining representative by a majority of the employees inthe unit here found appropriate.E. Events of April 27 to 29, following receipt of Union's request to bargainIn the intervals between the four requests by the Union for recognition describedabove, the following occurred:1.Morning of April 27Corson's calls to Respondent's attorney,Supervisor Adrian'sconversation with employees Brennan and GrenfellUpon receipt of the Union's letter the morning of April 27, Corson,president ofRespondent,called John E. Swartz, Respondent's attorney,and informed him aboutit.According to Corson,he made two calls to Swartz, one before and one afterthe call he received from Bucher,president of the Union.The subject of the talks15 Cf Cook BrosEgvipnient Co,106_NLRB No 225, andForemost Dairies,Inc,106 NLRBNo 108(not reported in printedvolumes of Board Decisions and Orders)16It happens that in the extrusion department,Whitney,who runs that department dur-ing the day,also works the first hour and ahalf ofthe night shift,during which he or-ganizes the woi k of that depaitnient before Grenfell takes over, and this may be a criticalfactoi in determining Grenfell's status."The basis for the admission of the 40 cards is as follows.The authenticity of 23 wasnot contested by Respondent 9 employees identified their signatures and another testifiedhis card was signed and filled out for him in his pi esence and with his approval ; theauthenticity of the signatures on the remaining 7 cards was established by the testimony,which I credit, of a qualifiedhandwritingexpert on the basis of a comparison of the signa-tures on the cards with their conceded signatures on other documents,which were usedas "standards"IsThe i emaining 4, whom I have excluded from this computation, were part of a groupof 8 employeeslured April28 but reporting April 29Insofar as the computation forApril29 may be here material it is found that on April 29,the Union'smajority was 40out of a total of 52. BEN CORSON MANUFACTURING CO.333according to the fragmentary account given by Corson,19 related to Corson's con-templated action taken late that afternoon,as detailed below, of assembling theemployees and addressing them concerning the matter of their representation, anaddress which,as later appears,was followed by the employees selecting a new com-mittee with which Respondent made a contract the next day.In his talks withSwartz, Corson after mentioning that he received the Union's letter, indicated thathe was "going to talk to the [employees]," and asked"exactly what.whatshould I say, and how I should say it." Swartz stated to Corson "it was okay to goahead and talk to them,"and offered Corson the services of Larry Bunin, anotherattorney.He told Corson"he would get Larry Bunin to come up and draft thepapers,"and he also offered to arrange to have Bunin attend the meeting that after-noon, in which Corson was to talk to the employees.2eAs appears later, whenCorson held the meeting of the employees that afternoon,Bunin showed up shortlyafterCorson began his address.He remained with Corson until the employees,following Corson's talk, reported the selection of a new committee,and the next-day, the 28th,participated with Corson and Vice-President Webster in the negotia-tions of and drafted the contract made with the new committee.During the same morning according to the undenied testimony of employeesBrennan and Grenfell, who distributed and collected the union cards among theemployees on April 23,Harold Adrian,who, as previously found, was supervisorin the shipping and receiving department,approached them at their work place andcalled them aside.He then had the following conversation,as testified to by'Grenfell:Q. All right.Now,tell us what was said.A. He asked did we know what was going on in the shop,and we said no,we don't know what's going on.Then he said he thinks we do know what'sgoing on in the shop.He said he was upstairs today.He said he knows wehave something to do with the organizing of the union.He was positive ofthis,he said.Q.Well, just tell us what he said.A. He said he was upstairs in the office today, and Mr. Corson asked whatdid he think of the union,and he said he almost lost his job over asking thatquestion.Q. Over asking that question?A. Yes.Q. You say that Corson asked the question9A. No. He asked-yes, that's the way it went.Mr. Corson asked him whatdid he think of the union,and Hank Adrian said that he thought it was a goodidea for the men.And then Hank said that he almost lost his job over it.Q. All right.Continue with the conversation.A. He asked is there any way it could be stopped?And we said no, we don'tknow of no way that it can be stopped.It's already started.The men havealready signed the cards, and there's no way at all it can be stopped now.Q. Continue.A. He said he's going to try and break this up, what we're starting.He saidthere's no hard feeling between me and him.And I believe that's all he said.Q.Well, see if you can recall whether there was anything else saidA. He said that Mr Corson said he would like to-I believe he said he wouldlike to negotiate with us on the matter,and we said we didn't-we don't wantto even bother with him.10The reference to his talks withSwartzwas initiated by Corson,but during question-ing by the General Counsel's representative for further detail and clarification,Respond.ent's counsel suggested for the first time that this might be entering an area of privilegedcommunication,thereupon,after some discussion,theGeneral Counsel's representativeagreed not to press Corson for further clarificationHowever,in its brief,as during oralargument,Respondent cites Coison's testimony concerning his calls to Swartz in supportof its case20 Corson was not clear as to how much of this exchange with Attorney Swartz occurredbefore and how much after Bucher's call to CoisonThe inference based upon the prob-abilities is that all of it preceded Bucher's call except that in which Swartz offered to haveBunin present at the meeting of the employees which Corson intended holding that after-noon.The reason is that in the call which Bucher made, Bucher according to his unde-nied testimony,indicated that he had heard that Corson intended to address the em-ployees and warned him against speeches to "captive audiences"The logic of the situa-tion would indicate that it was in the call which Corson made to Swartz thereafter thatthe latter offered to have Bunin present during Corson's intended talk to the employees. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrennan testified to substantially similar effect,with the following minor variances.which I accept as against Grenfell's:Brennan testified that Adrian asked whether theywould speak to Corson instead of stating that Corson wanted to talk to them, andthat upon their rejection of the proposal Adrian said that"he was going to try and'bust it up,and he hoped there would be no hard feelings." 212.Afternoon of April 27: Respondent addresses the employees and they electa new Shop CommitteeRespondent held a meeting of its employees the afternoon of the same day, the27th, at about 4:30, the end of the workday.They were addressed first by Corson,its president,and then by Webster, its vice president,both along similar lines.Corsonopened the meeting by stating to the employees that he had not paid much attentionto them lately,but that he now wished to know from them what grievances or com-plaints they had 22Corson then went on to state that many of the employees, espe-cially the new ones, were perhaps unaware that there already existed in the plant abargaining representative composed of persons from their own ranks in the form of aShop Committee,and that, as Corson testified,"if they, the employees,had any prob-lems, to take it up with them and the Shop Committee would take it up with themanagement."He stressed the benefits presently enjoyed by the employees,such aspaid vacations and holidays,Blue Cross insurance,and workmen's compensation, andtold them that they could decide whether they still wanted the existing Shop Com-mittee or if they were dissatisfied with it, they might select a new Shop Committeebut whether they chose the existing Committee or a new one,he would meet witheither the next day.23According to Brennan and Grenfell,Corson also told the employees that Re-spondent was contemplating extending the bonus plan which was then in existence for-the window department to other departments as soon as they had a sufficient historyfor each.According to Brennan,Corson, in addition,told the employees that upto then the Company did not have enough orders to enable it to give the employeesa raise but that now it could do so.Grenfell in his testimony quoted Vice-PresidentWebster as having made a statement concerning Respondent's capacity to raise wagessimilar to that which Brennan attributed to Corson.Although Corson denied makingthe bonus statement attributed to him by Brennan and Grenfell and the wage raisestatement attributed to him by Brennan, undenied in the record is Grenfell's testimonyattributing to Vice-PresidentWebster the statement concerning its capacity to granta wage raise 24Grenfell'sundisputed testimony,in view of the manifest purpose-21 Iwould not regard the testimony of these employees,concerning any conversationAdrian told them he had with Coison,as competent evidence that such a conversationoccurred,and no such finding is madeEbasco Services Incorporated,107 NLRB 017The statement is competent as an account of what a supervisor stated to two employees.N. L R B v Chautauqua Hardware Corporation,192 F. 2d 492,494 (C A 2)22Corson was quoted as making this opening statement by Brennan and GrenfellCor-son denied that lie made the opening statementThe statement fits logically into theframework of what Corson admits he did say and is in accord with Corson's own acknowl-edgement in another context(supra),that he had in fact lost in some measure direct con-tact with the men ever since early-1954 when lie began to be less active in production andpersonal problemsI accordingly credit Brennan and Grenfell's testimony on that item.21There is no conflict in the retold concerning the reference to the benefits and Corson'soffering to meet with the existing Shop Committee or a new one if they preferred the lat-terRespondent in its brief asserts that Corson also stated he would meet with an out-side union if that was their choiceHis own testimony repeated by him several timesis to the contraryNo witness including Corson indicated that he as much as mentioned,the Union in his talk,and no witness including Corson,attributed to Corson his givingthe employees a choice of other than a committee fiom their own tanks, either the existingone or a new oneAgainstthe background of the fact that an overwhelming inajoiity ofthem had joined the Union,his words,as reflected in the vote taken immediately after the-address, were understood to be a proposal of .L choice in lieu of an outside unionBut, as Ifind on the basis of the uniform testimony of the point,Corson never mentioned the Unionas a possible alternative with which lie would be willing to "meet."Grenfell testified .He [referring to Webster]said that a few men in the shop have already asked himfor an increaseHe said at the time he couldn't give an increase out to the-henamed this one person,particular person that asked for an increase, and he said that BEN CORSON MANUFACTURING CO.335and intent of the meeting as hereafter found, and the fact that the testimony possessesthe kind of detail which negates the likelihood of fabrication or faulty memory ishereby credited.This leaves for disposition the resolution of the conflict arising out of Corson'sdenial that he made the bonus statements attributed to him by Brennan and Grenfelland the statement concerning a wage raise attributed to him by Brennan.Althoughin view of the purpose and intent of this meeting as hereafter found, the probabilitiesweigh heavily in favor of the Brennan and Grenfell testimony, there is this offsettingfactor.Corson, though at times exhibiting a tendency to hold back, and at othertimes faulty in his recollection, showed the kind of positiveness in respect to thesetwo items which suggests to me that he was guardedly avoiding a flatfooted promise.Respondent's counsel has suggested in his brief, and 1 think with merit, that Brennan(and by the same token Grenfell) may have heard some refreence to the bonus planas then in existence, and in retrospect, confused it with an assurance which wasput into the next day's contract with the new Shop Committee, of a future extensionof the current bonus plan.As to the raise, Brennan on cross-examination admittedthat in an interview with Respondent's counsel several days before the hearing, hestated he did not remember that Corson in his speech on April 27 promised a wageincrease.He explained, and I am sure honestly, that his recollection was cleareron the stand than during the interview.What may have happened is that, in memory,he linked Corson with the remark which, I have found, was made by Webster.Accordingly, although the matter is not free from doubt, I conclude that Corson whileacting, as shown by the events considered as a whole, to accomplish a swift defectionfrom the Union, did refrain from expressly promising the bonus and the wage raiseand I therefore credit his denial.The proceedings above lasted about a half hour.After the speeches, Corson andWebster retired to Corson's officeThey were accompanied by Attorney Buninwho, as previously noted, arrived at the meeting shortly after Corson began his talk.There the three waited for word from the employees, and a half hour later, fouremployees entered, reporting they were selected as a new committee.Describedbelow are the deliberations leading up to that event.When Corson, Webster, and Bunin left the room, several employees left for home.Those who remained took a vote in writing.The writing consisted of the words"Yes" or "No" on blank pieces of paper.There is a slight variance concerning theprecise subject about which the employees thus voted. Jones testified that "it was todecide whether or not the fellows want to have a group within the Company, them-selves, or whether or not they wanted to accept an outside Union," while Brennantestified that the vote was on whether to take "Mr Corson's agreement or the outsideUnion," with "No" in each case symbolizing the Union.Despite, the variancebetween Jones and Brennan concerning what "Yes" signified, I find there is no con-flict between them in fact, and that in the minds of the employees the Committee andthe agreement stood for the same thing. Jones, in answers to questioning seeking toelicit a reconciliation between the subject of the vote as he described it and Corson'sstatement giving the employees the choice of only the existing committee or a newcommittee, was far from clear, but his testimony does indicate that while Corsondid not mention the Union, what the employees apparently understood to have beenproposed to them was a substitute for the Union.Asked specifically how he came to address himself to the issue of whether thefellows wanted to be represented by a committee or an outside union, Jones answered:I think I said before that I had-I knew myself-that there was an issue at hand,because of the fact that I had heard rumors of an outside union-I had seenrepresentatives of an outside union in front of the premises-and I felt thatfrom all hearsay that that is what we actually would have to get straightened-if we were going along in accord Jr. 166).Brennan's explanation for his concept of what the employees voted on was as follows:Q. Now, you have just used in your answer the words "Corson's agreement."Was there anything in Corson's speech concerning an agreement?A. Yes there was.lie's a good worker and everything, and he should get itHe said, "But at the timeI couldn't give him an increase."TRIAL ExnniiNER: That is Webster talking?The WITNESS YesAnd he said business has been slow for-oh, lately, and he said they first loweredthe price of the windows and they have a lot more business now, and things are mov-ing faster and better. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.What was that?A.When he called back and said he would meet with the committee we hadpicked, and he would come to an agreement with them the following dayAlthough the foregoing is undenied, I have had a little difficulty determining fromthe tense used by the witness ("committee we had picked") whether he is referringto something Corson said before the vote was taken or to a statement made byhim after the selection was made.When I heard the witness, 1 thought he wasreferring to the former, and considering his testimony as a whole, I still do.How-ever, despite this testimony, I do not think that Corson uttered an explicit promisethat he would make a contract with them the next day. But I am satisfied in thelight of later events and the record as a whole that that is how they understood himand he intended that he be understood. I find that the employees understoodCorson's proposal to "meet" as being one to make a contract with a committee oftheir own selection, and that the term "Yes" as used in the vote connoted to them,interchangeably, "Corson's agreement" as the ultimate and a new committee as thevehicle for obtaining it 25A majority voted "Yes," but while Jones testified it was by a 38 to 13,Brennantestified it was by a 17 to 15 margin.The only importance in this variance is thaton the next day, as I find, there was a second "Yes" or "No" vote on whether toaccept, not Corson's agreement as promised on the 27th, but an actual one with thecommittee selected on the 27th and that on this second poll "Yes" was the victorby a margin of 38 to 13. Jones evidently confused the vote on the 27th with theone taken on the 28th (indeed he testified, mistakenly as I find, that there was novote other than that taken on the 27th).But, on the 27th, several employees, asI have noted, had left the meeting after Corson, Webster, and Bunin retired andbefore the vote was taken; in view of the size of the unit, a 38 to 13 would beunexplainably disproportionate to the number of those remainingI accordinglycredit Brennan's testimony that the vote taken on the 27th was 17 to 15 in favorof "Yes."Immediately after this vote, the employees selected a new Shop Committee.The new Shop Committee paralleled the old in its informal character, but it differedfrom the old Committee in that instead of 3, it had 4 members, and instead of themembers being selected by the employees at large, each member was selected fromIof the 4 production departments; 26 finally, the chairman of the Shop Committeeinstead of being chosen by the employees directly was selected by the othermembersof the Committee.Respondent has contended from the outset that this was a continuation of theCommittee formed in 1951. In many ways it had theaspectof successorship tothe old, butas a groupdevoid of any bylaws, charter, officers, employee member-ship body, treasury, or records, it is difficult to see how the old could have existenceas an entity apart from the group of members who had composed it. Particularlyis this so when the new organization has a different structureas well as a completelydifferent composition from the old.As far as I couldsee, no witness in testifyingto it on his own referred to the newgroup as other than the "new committee." 2725 It does not appear that the committee theretofore in existence was discussed or con-sidered among the employees and I find it was not201a the extrusion, anodizing, window, and door departmentsThe record is silentas to what provision was made for the receiving and shipping department.2-,Jones ("new body," "new Shop Committee") , Brennan (".have the old com-mittee,.or elect a new committee") , Grenfell ("Mr Corson already explained thatifwe want a new group, it's completely lip to the men if they want to form a new groupto represent them") ; Corson ("and I told themthat if they felt as though they werenot satisfied with the existing committee, that they go ahead and select a new committee torepresent them")So far as I could observe, the only one who invoked the concept of"new members" for the old committee as opposed to a new committee would appear to havebeen Respondent's counsel in questions which lie put to two witnesses on cross-examina-tion, namely Jones and GrenfellIt is apparent to me that these witnesses in answeringin the affirmative to the question put to them thought that they were merely confirmingtheir prior testimony in which they iefeired to the committee alternately as a "new body"or a "new group " The distinction must have escaped the witnesses as, indeed, it escapedme at the time the questions were put. This is quite manifest, for example, from Gren-fell's answer to Respondent's counsel's question as follows :Q.To refresh your recollection, isn't what really happened is that Mr. Corsonasked whether the men, because there were new employees, might not feel that the BEN CORSON MANUFACTURING CO.337Moreover,to say that the new group constituted the old Committee is to ignore thedynamics of the occasion.The Union's letter betokened a desire for change onthe part of the employees from their previous kind of representation.Corson hadto reckon with that desire for a change if he was to succeed in his purpose,which Ifind existed,of having the employees embrace a committee type of representation.To satisfy that desire,the logic of the situation would call for his offering the em-ployees the alternative of a new committee,completely severed from the old.Asnoted previously,the old Committee,so far as appears,had not even been discussedor considered in their deliberations.I accordingly find that with the selection of the Committee of 4, the 1951 ShopCommittee of 3 went out of existence and in its place emerged a new labor organiza-tion likewise called the Shop Committee,but hereafter sometimes identified as the"new committee"or "the committee of 4."The vote thus being taken,the Committee of 4 within about a half hour afterthe retirement of the 2 management officials and the attorney from the room, pro-ceeded to Corson'soffice and there reported to them the fact of their selection.Corson told the four employees that contract negotiations would take place the nextmorning.3.The contract of April 28;Corson's second address to the men and the vote whichfollowed; the countersigning of the contract by the individual employees on themorning of the 29thThe morning of April 28,the new Shop Committee met with Corson,Webster,and Attorney Bunin.The meeting proceeded for several hours, and by the after-noon of that day,Bunin had prepared a draft of the contract in longhand.Thedraft was then signed by the four members of the Committee and by Corson in be-half of Respondent.Apparently there was still confusion concerning its terms, be-cause that afternoon,toward the end of the workday, the employees were againcalled together for a meeting and again they were addressed by Corson.Corsoninformed the employees that they had selected a new Committee the night beforeand that management had this day negotiated a contract with it, the terms ofwhich he either read or recited to them.The contract contained new benefits inthe form of(1) a wage increase on a graduated scale, and(2) a provision for theextension to the other departments of the bonus already in existence for the windowdepartment when sufficient history was accumulated for each department.AfterCorson thus explained the contract and its terms to the employees,at his suggestion,the employees voted on whether to accept the agreement or "stick to the outsideunion." 28As with the vote of the night before, blank strips of paper were passedaround among the employees on which they were to indicate their choice by writing"Yes" or "No," depending on whether they accepted the agreement or rejected itas signifying their adherence to the Union.The result was a 38 to 13 majorityfor "Yes." 29The next morning,the 29th, Attorney Bunin had the agreement,previously prepared and signed in longhand,reduced to typewriting in its presentform.Thereupon it was signed by Respondent and the committee of 4, after whichnew employees were not familiar with the existing members of the committee, andthat he therefore suggested that maybe they might want to elect new members forthe same committeeA I said that in my statement.28Here,too, the management officials left the room when the vote was takenSuper-visor Adrian's participation in it is related later.20As noted,itwas this secondballottaken the 28th, which Jones apparently confusedwith the vote taken the 27thBrennan was present at both ballotings and quite clearlydescribed the diffeience in the manner, the occasion, and the result of the balloting on the28th from thaton the 27thGrenfell leftbefore theballoting occurred on the 27th buthe did participate in the balloting ofthe 28thHe corroboratedBrennan on every aspectof it,including a detail which distinguished it from that of the 27th(such as the factthat in thisvote the menlett the loom to mark their ballots and dropped them into abox)I previouslynoted thata 38 to13 tallyon the27th wouldin any event have beenquite out of keeping with thenumberof persons then present, since several employees hadleft beforethe balloting took placeOn the other hand,it does not appear that any em-ployees left before the voting on the 28th, and while a 38 to13 tallystill reflects a totalslightly in excess of the size of the unit,itwas a more likely result on the 28th than the27thFurther supporting the Brennan and Grenfell version is that on the next morningwhen the contract was circulated among the employees the number of employees whosigned was 38, which corresponds with the "Yes" vote of the 28th. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwas circulated for signature among the employees,38 of whom-a number cor-responding to the "Yes"vote of the night before-signed the agreement.4.The activities of Harold AdrianAdrian's conversation with Brennan and Grenfell on the morning of April 27,culminating in his statement that he would try to "bust up"the Union has heretoforebeen related.The afternoon of the 27th he remained with the employees after Corson had leftand was present at the voting and the deliberations culminating in the selection ofthe new committee.The record is silent on whether he voted. In the vote takenthe next day the 28th, he distributed and counted the ballots,and announced theresult.On the evening of the same day,the 28th, he attended a scheduled unionmeeting which had been announced by the Union on the 24th(the same day onwhich the Union had sent its letter requesting recognition)and remained there fora brief time until objection was taken,shortly before the formal commencement ofthe meeting,to his presence there because of his supervisory status.30The followingmorning, the 29th, he participated in the circulation of the contract for signatureamong the employees.31Concluding FindingsThe essence of the events thus reviewed is that on the day it received a request tobargain from the Union,the designated majority representative of its employees,Respondent without challenging the Union'smajority, proposed to its employeesthat they bargain through a committee from their own ranks, either the one alreadyexisting,called the Shop Committee, or a new one as they might select, offering asan inducement an immediate meeting with that committee(which in context meantan immediate contract)and the prospect of a raise,and the next day made a con-tract with a committee chosen by the employees in response to and immediately afterRespondent's proposal.The foregoing appears to me to be decisive of whether Respondent violatedSection 8(a) (1) (2) and(5) of the Act,and I would conclude that the answeron each score is in the affirmative.This conduct,independently of other aspectswhich support the conclusion here reached,adds up to an employer'sdishonoringhis obligation under Section 8 (a) (5) of the Act to bargain with a majority repre-sentative on request,interfering with the free exercise by the employees of the rightsvouchsafed them by statute,in violation of Section 8 (a) (1) and assisting theCommittee in violation of Section 8 (a) (2).32Respondent,insisting that there was "at most"here only a"technical violation"of the Act,urges that I go no further than to find a violation of Section 8 (a) (1)of the Act,and the latter only on the theory that perhaps it violated its obligationof neutrality in contracting with the Shop Committee in the face of, as it put it, a"q. c. r." (the symbol in labor parlance for a question concerning representation with-in the meaning of Section 9 (c) ), which it admits existed on the strength of theUnion's bargaining request, buttressed as it was by the cards in its possession anda representation petition on file with the Board.33ii The objection was made to the union president by Brennan,with whom Adrian hadthe conversation the day beforeWhen theunion president asked Adrian his position heacknowledged his foreman's status, whereupon lie was told he was ineligible to be a mem-ber and was requested to leave the meeting hallii Also, the General Counsel,to support an allegation of surveillance,presented evidencethat on the eveningof August26, 1954,when theUnionwas trying to hold a meeting aspreviously announced,Adrianwas seen observing union headquarters for about 11/ hoursfrom a point opposite headquartersThis occurience is divorced from the main stream ofevents, and lacks both the kind of detailand contestwhich, in my opinion, would warrantthe inferencesoughtI accordinglyattachno significance to it and will dismiss the allega-tion of the complaint,as amended,based upon this incident-121 defer the question of whether there was also domination to a later portion of thereport^ This concession made during oralargumentand in the brief was based upon the obli-gation of employer to refrainfrom recognizingeither of two competing unions pendinga representation proceeding,under the doctrine of theMidwest Pipingcase,63 NLRB1060.Respondent has interveningly written to nie citing the Board's recent decision inTVilliami D. Gibson Co,Disision ofAssociatedSpring Corporation,110 NLRB 660,limit-ing theMidwestPipingdoctrineThis I assume is intended to do away with its priorconcession.If so,Respondent has, in niy opinion,misread theGibsoncase.The Gibsoncase exempts from the scopeofMidwest,a contract made byan employer during a repre- BEN CORSONMANUFACTURING CO.339However,in so contending,respondent overlooksamong othervital aspects of thiscase,the fact that the Union with which it concededly refused to bargain was desig-nated as representative by a majority of its employees in the appropriate unit, andthat its conductwas inderogation of [its] obligation to bargain on request with amajority representative.Underlying Respondent's positionas a whole isa depreca-tion of theunionauthorization cards as an adequate basis on which to predicate anobligation on its partto honor the Union's bargaining request and a correspondingfinding ofan 8 (a)(5) violation based on its refusal to honor it.This view is op-posedby a uniform line of authority upholding the adequacy and propriety of author-ization cards as a basis for predicating a majority finding.N. L. R. B. v. Harry Ep-stein, et al.,203 F. 2d 482, 484 (C. A. 3), and cases cited in footnote 3of BrownTruck and Trailer Manufacturing Company, Inc., et al,106 NLRB 999; N. L.R. B.v. Stow Mfg. Co.,217 F. 2d 900 (C. A. 2) (opinion by L. Hand);N. L. R. B. v.Stewart Oil Co.,207 F. 2d 8, 13 (C. A.5); N. L. R. B. v. Southeastern Rubber Mfg.Co., Inc.,213 F. 2d 11, 15 (C. A. 5).34Respondent contends that its position is well taken at least where, as Respondent'sPresident Corson testified, Respondent, when it received Union's bargaining request,did not know or did not possess information from which it could determine the truthof the Union's assertion of a majority.This contentionignores certainwell-estab-lished principles concerning the obligation of an employer when bargaining is re-quested by a representative whose claim is supported by cards signed by a clearmajority of the employees affected.Contrary to Respondent's position,an employerhas the obligation to honor that request unless he in good faith doubts its majority.Joy Silk Mills v. N. L. R. B.,185 F. 2d 732, 741 (C. A., D. C.) cert. denied 341 U. S.914;N. L. R. B. v. Inter-City Advertising Co.,190 F. 2d 420, 421 (C. A. 4);N. L. R. B. v. W. T. Grant,199 F. 2d 711, 712 (Q. A. 9) cert. denied 344 U. S. 928;N. L. R. B. v. Howell Chevrolet Co.,204 F. 2d 79, 86 (C. A. 9) 346 U. S. 482;N. L. R. B. v. Stewart Oil Co.,207 F. 2d 8, 11 (C. A.3); N. L. R. B. v. Stow Mfg.Co., supra.If he is thus in doubt, he is, for the time, sheltered from liability forwithholding recognition until this doubt is dispelled either by a showing of cards or,if he insists, by a Board election(ibid.).But an employer is thus sheltered only asan incident of resolvinga genuinedoubt; where, on all the evidence his refusal tobargain is disclosed not to stem from a good-faith doubt concerning the Union'smajority, the employer has subjected himself to liability under Section 8 (a) (5)(ibid.);alsoN. L R. B. v. Harry Epstein, et al.,203 F. 2d 482, 484 (C. A. 3);N. L. R. B v. Samuel F. Kobritz,193 F. 2d. 8, 14 (C. A. 1).Respondent in its brief claims it acted as it did only to resolve a doubt based onwhat it claims to be a "rival union" situation, arising from the existence of the ShopCommittee. In so contending, Respondent has departed somewhat from its positiontaken during oral argument and as recited in its answer. In its answer, Respondentfrankly acknowledged its refusal to bargain with the Union, but justified it solely onthe ground that the Union was not the majority representative and the Shop Com-sentation proceeding with an "incumbent" organization.As I read that case and the re-lated case ofWilliam Penn BroadcastingCo , 93 NLRB 1104, of which Gibson is an ex-tension, an "incumbent" union, as there referred to, is one with which the employer hasan existing contractual relationship at the time of the new contract, the justification forthis special exemption being, as the Board expressed it, that "stability in industrial rela-tions, the primary objective of the Act, requires that continuity in collective-bargainingagreements be encouraged even though a rival union is seeking to displace an incumbent."Here the contract of April 28 was not made with an "incumbent" but with an organiza-tion which, as I have found, came into being the day beforeAnd even if, contrary to myfinding, this committee be deemed a continuation of the Shop Committee formed in 1951,neither was the latter an incumbent ; it had no existing contractual relation with Re-spondent on April 28, or indeed, ever, for even the contract which expired in 1952 wasnot with the Committee but the individual employees.^ InSoutheastern,the court reaffirmed the propiiety of a finding of majority based onunion cards, in a case where Chairman Fainter filed a dissent similar to that inBrownTruck,on which Respondent relies and which he urges me to adopt. Apart from the factthat I am bound by the Board's majority ruling, I would not see much comfort for Re-spondent in the Chairman's dissent either inBrown TruckorSoutheastern Rubber,1.,r asI read his opinion in these cases, while challenging the wisdom of the "routine" use ofcaids, he indicated lie did not oppose their use where an employer "has in an effort to avoidhis obligations under the statute, engaged in unlawful conduct dissipating the union'smembership and making it impossible to hold a free and uncoerced election," which, as Ilater conclude, is the case here369028-56-vol 11223 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDmittee was.During oral argument this position was explained on the theory thatRespondent had "no burden . . . to make the inquiry" and that as long as "there-were no facts" brought to its attention "to indicate that the Charging Union repre-sented a majority," and the Union did not initiate the offer to prove its majority,.Respondent was entirely free to ignore the requestApart from its being refutedin point of fact by the Union's filing of a 9 (c) petition, this contention would seemtome contrary to what the sense of the situation would require, for until the em-ployer makes known the basis of its objection to granting recognition as requested, theUnion is in no position to seek to overcome it. Such a contention has not been givena sympathetic reception in the courts.35Respondent has now apparently slackened its stark emphasis on that position and,as indicated, now asserts that it had a genuine doubt concerning the Union's majoritybecause of its prior dealing since 1951 with the Shop Committee, and that its actionwas calculated to resolve the doubt. It asserts in its brief that Corson, its president—pursued the "practical," "business like," and "fair" course of first consulting hisattorney and getting his "okay" to talk to the employees, then referring the Unionto his attorney, then assembling the employees and offering them, on April 27, three'alternatives (with any of which he said Respondent would bargain) of the existingShop Committee, "new members" of that Shop Committee and even the "outsideunion" and, finally making a contract the next morning "with the group selected by[its]employees.""The foregoing," asserts Respondent, "is not the portrait of aman who in bad faith refuses to bargain "It is somewhat beside the point that I cannot accept the Respondent's appraisal,since the performance of April 27 was hardly calculated to elicit the employees'untrammeled sentiments, and, as I find below, under the circumstances of this case,was an unfair labor practice in itself, my difficulty with the portrait is in recognizingthe Respondent as its subjectSuperimposed upon it is the feature, alien to the,record, which credits Respondent with having offered the employees on April 27,the choice of an outside union, with which it indicated it would bargainAs I havefound, nothing in Corson's speech either as testified to by himself or by the otherwitnesses suggests that he gave them a choice of other than the existing Shop Com-mittee or a new Committee as a selection which he would recognizeThe ballotingwhich followed Corson's speech was on whether to adopt a new Committee or berepresented by an outside union, but this, as I have found, only reflected the em-ployees understanding that what they were being offered was a substitute for the-Union, not an alternative choice offered themWhile Corson did not mention theUnion, his proposal to them of committee representation under the inducement ofan immediate contract, with a promise made by Webster of a raise, was what theymanifestly understood to be in displacement of the Union, and that is what wouldseem to account for some employees understanding the choice, as Brennan describedit,to be between "Corson's contract" and the outside Union.That Respondentshould now claim that Respondent offered them the choice of an outside union withwhich it would be willing to deal, would suggest to me a somewhat belated realiza-tion that the absence of that feature is fatal even on its own appraisal to Respondent'sself-portrait of an employer acting in good faith to resolve a doubt.But while itis not this alone which impugns the Respondent's claim of good faith, it does fuinishthe key to Respondent's motivationThe events here under review, taken as awhole, would seem to me to leave little room for a belief that Respondent in refus-ing to bargain with the Union, was motivated by any doubt concerning its majorityassertion; rather would it appear to have been motivated by a purpose to bringabout a swift reversion to the committee form of representation, regardless of whatmight be the truth or untruth of the Union's assertionOn the record as a wholeand as I heard and observed Corson, T cannot credit the assertion that Corson wasunder any illusion of a "rival claim" to recognition by the Shop Committee.TheIt is a bargaining representative's duty whenan employer ingoodfaith ques-tionsits nia)oiitl statusto offei and it is the employee's duty to accept some reasonablemethod foi ascertaining the tiuth of the representative's claim," N LR B v New Era,Die Co ,118 F 2d 300. 30-1 (C A 3) [Emphasis supplied 1 To the same effectAlL RR vRemington Rand, lilt,94 F 2d 862, 869 (C A 2) cert denied 304 U S576 "The [employer] made no effoi t to learn the facts and took the chance of what theymight be "N T, R I3 v Motoi ola, lee,199 F 2d 82, 83 (C A 9) cert denied 344 U S912, "if the Company doubted the majority of the Union on July 10, Noble failed to,say so,'N. L R B N, Samuel J Kobiitz,193 F 2d 8, 14 (C A 1), "It does notappear that Kobritz coupled his refusal to bargain with the expiession of a doubt as to,the Union s majority, and the lioaid aas warianted in finding that Kobritz had no bonefide doubt on this score." BEN CORSONMANUFACTURING CO.341Union and only the Union was asking for contract negotiations and, so far as therecord shows, the Committee was asking nothing of him; there was no reasonableprospect that it would; Unile, its chairman had himself signed up with the Union.Corson's offering the employees the choice of a new Committee confirms the infer-ence that he was not acting out of any concern for the "rival" status of the oldcommittee but out of a motive to bring the employees back to the prior kind ofrepresentation.Iwould suppose that the fact that Respondent never expressed a doubt concerningthe Union's majority or challenged the Union's majority would, on the sheer strengthof the probabilities, alone prevent me from finding that Respondent was motivatedby any doubt of the kind it now claims, but if despite this I could conscientiouslyentertain such a belief, it could hardly withstand the compelling evidence to thecontrary presented by the affirmative course of action which Respondent pursued.35Regrettably, the entire journey traveled by Respondent from the time it receivedthe Union's request to the time it made the contract with the Commitee would seemto have had as its goal the dissipation of the Union's majority and the entrenchment ofa committee form of representation, with every milepost in the journey apparentlybringing it nearer to the goal and also constituting an unfair labor practice in itself.These included (1) the proposal to the employees on Apiil 27 for the selection ofa Shop Committee with promise of an immediate meeting or contract and of araise, (2) the election held immediately after the proposal, which though not ex-pressly suggested by Corson and held after the retirement of Respondent's officialsfrom the room, was the intended purpose and result of Corson's address (as wouldseem manifest from the address itself, Corson's waiting for the verdict in his officeand the new Committee reporting to him as soon as the vote was over) and wasan integral part of the plan to supplant the Union with a committee of its employees, 37and (3) the swift negotiation and completion of a contract with the newly chosen com-mittee.These acts, I find, singly and in combination were in repudiation of Re-spondent's obligation under Section 8 (a) (5) of the Act, and since they tended tohamper the employees in making a free selection as vouchsafed them under thestatute, they also constituted acts of interference with, restraint, and coercion ofthe employees in the exercise of their lights in violation of Section 8 (a) (1) of theAct.What I here conclude in regard to the events up to the making of the contractwould seem likewise to pertain to its sequel, in which Respondent sought ratificationof the contract by the individual employees on the strength of the economic benefitswhich it conferred.The suggestion to the employees of a vote on whether to acceptthe contract and the vote which immediately ensued on whether to accept thecontract or "stick to the Union," an alternative which could only be embracedby forfeiting the benefits embodied in the contract, were like the election of the27th, an integral part of the plan to consummate the displacement of the Union,and thereby invaded the employees' rights in violation of Section 8 (a) (1) of the Act.The road thus traveled, as I read the record and as I heard Corson, began evenearlier than at the meeting with the employees on April 27. It starts at the verypoint which Respondent cites as a circumstance to buttress Respondent's claim ofgood faith-Corson's calls to Attorney Swartz and his referral of Bucher to Swartz.Respondent has characterized these as the acts of a man who, being in doubt abouttheUnion's majority, has turned the situation over to his attorney for handling.But Swartz did not handle the situation any more than to arrange for the services ofAttorney Bunin. Judging from Corson's dominant role in the events narrated, it wasnot Swartz but Corson who was running the show. Corson's call to Swartz inwhich he testified he "told [Swartz] that Lhe] would like to explain certain thingsto my people, and exactly.what should I say and how I should say it," taken inthe light of what Corson said and did thereafter, does not impress me as that of a36As the Board put it in a related situationSpitzer Motor Sales, Iitc,102 NLRB 437,450. enfd 211 F 2d 235 (C A 2)It is true that an employer who refuses recognition to a majority union because ofa good-faith doubt as to its major ity status normally is not guilty of a violation ofSection 8 (a) (5) of the ActAnd it is also true that the presence of one or morerival claims can reasonably contribute to an employer's doubt and hence can be con-sidered bi the Board in neighing the employee's motive Indeed, in the ordinary casethe employer who is confronted with claims by rival oiganizations is under a duty notto recognise one of them until the Board has resolved the question concerning repre-sentationHowever, the facts of this case lead us to agree . . that Respondententertained no good-faith doubt as to the [charging union's] majority, and to findthat the principle just referred to is not applicable hereSeeOliver Machinery Corp,102 NLRB 822, 824, enfd. 210 F. 2d 946 (C. A. 6). 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDman vesting the handling of the situation in counsel.The words and conduct wouldseem to be less that of a man seeking to ascertain the facts than to control them; andSwartz' reply to Corson that he would get Larry Bunin "to come up and draft thepapers" derives meaning, as far as I can discern,only in the light of the paperswhich Bunin did draft-the contract with the Committee.This would tend to indi-cate to me at least that at that moment, Corson had already laid his plans for consum-mating a contract with a committee of his employees in the face of the Union's claimfor recognition.Thus, when he referred Union President Bucher to Swartz, giving asthe reason that he did not "handle"a matter which,so far as the record reveals, hewould appear to have been handling in fact, he could have had no reasonableexpectation that Swartz,knowing what Corson was already planning,would giveBucher's bargaining request, made the next day,any more attention than he did. Iwould infer this from the further fact that Corson as he admitted,never followed upto inquire from Swartz whether he had heard from Bucher.And when Bucher calledSwartz on the 28th,Corson, assisted by Swartz' emissary Bunin, was already engagedin contract negotiations with the Committee.Corson's referral of Bucher to Swartzon the pretext he gave, with no reasonable expectation or intention that Swartz wouldgive the matter any attention,and with plans already made to dissipate the Union'smajority, was,in actual intent,a summary dismissal of Bucher,which in itself wasa refusal to bargain in violation of Section 8 (a) (5) of the Act, a refusal continuedand repeated as I have found above, by the course of conduct which ensued.By way of final suggestion,Respondent in its brief,as a variant of its positionconcerning the union cards as a gauge of employee sentiment, urges that since theUnion filed a representation petition,the Union should have awaited the outcomeof the Board's election and that it should be obliged to do so now.Had the Re-spondent instead of pursuing the course it did, followed the counsel which it now urges,this controversy might not have come into being.The Board has put it a bit morebluntly: 38The argument[somewhat related to the contention here] comes with ill gracefrom an employer which deliberately engaged in unfair labor practices to makethe holding of a fair election impossible.The difficulty with Respondent's suggestion is that the unfair labor practices engagedin by Respondent have this dual effect: (1) They furnish,as before indicated, thebasis for the conclusion here reached and which the authorities here cited hold to bejustified in these circumstances,that Respondent neither entertained nor was moti-vated by any genuine doubt of the Union'smajority which it is entitled to resolve byan election;and (2)they defeat the right to an election which a doubt,if any existed infact,would otherwise have given it; the contention that an election is a truer gaugeof employee sentiment is sound only as long as the measuring capacities of the elec-tionmachinery are not impaired by unfair labor practices.The Respondent by itsunlawful acts climaxed by the displacement of the Union with the Committee hasdone injury to the efficacy of the machinery, which it now belatedly applauds,and hasreduced it to a less, not a more, reliable gauge of employee sentiment than the cards,which the employees signed before Respondent intruded itself into the picture.Re-spondent,by its conduct,has thus made necessary the use of the cards,which it nowdeplores; having destroyed the utility of what it urges as best, it must accept whathas been recognized to be good and adequate.N. L. R. B.v. Southeastern RubberMfg. Co., Inc., supra,at p. 15;N. L. R.B. v. Samuel J. Kobritz,supra,at p.14;JoySilkMills v. N. L. R. B., supra,at p. 741;N. L. R. B.v. Inter-City Advertising Co.,supra,at p. 421;N. L. R. B. v. Howell Chevrolet Co., supra,at p. 86;N. L. R. B. v.Stewart Oil Co., supra,at p. 13;N. L. R. B. v. Stow Mfg. Co., supra.39I also find Respondent to have interfered with the employees'rights in violation ofSection 8(a) (1) by Supervisor Adrian's questioning of employees Brennan and Gren-fell on the morning of April 27 concerning their role in the Union and soliciting themto abandon the Union and confer privately with Corson.Taken in connection withhis statement that he was going to "bust up"the Union and Respondent's own courseof conduct calculated to destroy the Union'smajority,Adrian's statement to the em-ployees would reasonably tend to restrain them in the free pursuit of their rightsguaranteed under the statute.It is against that background that I must also appraisethe significance of Adrian'sattendance,uninvited as far as the record shows, at theSpitzer Motor Sales,102 NLRB 437, 451-452,enfd.211 F 2d 235(C.A 2).z" Since the Union filed its charge of unfair labor practices shortlyafter theillegal con-duct and withdrew its representation petition prior to a Board election, it exercised a validoption within the principle recently enunciated by the Board inAiello Dairy Farms,110NLRB 1365. BEN CORSON MANUFACTURING CO.343scheduled meeting of the Union on April 28.Taken alone, I would attach no weightto it and would make the same disposition of it as 1 have in respect to the allegationbased upon his activities of August 26.But cast against the background of his avowedpurpose to "bust up" the Union and Respondent's own course of action, his uninvitedpresence there for which no explanation was forthcoming, as I conclude, wouldreasonably tend to restrain the employees in their deliberations and the free exerciseof their rights.40I have heretofore found that Respondent's course of action calculated to supplanttheUnion with the Shop Committee, including the execution of the contract withit,constituted support and assistance to it in violation of Section 8 (a) (2) of theAct.There remains only for consideration whether Respondent's action in respect tothe Committee "exceeded the bounds of interference and support, and constituteddominationof the . . . Committee, as well."The Carpenter Steel Co.,76 NLRB670, 673.The cases have dealt with specific hallmarks of domination, rationalebeing implicit rather than expressed.As I view it, the concept is a practical one andinvolves an inquiry as to whether the organization is capable of standing on an in-dependent footing and performing its function as a bargaining representative in fact.This, in turn involves consideration of the underlying purpose of the prohibitions ofSection 8 (a) (2). Its wording and its logical place in the scheme of the Act wouldindicate that the objective was to vouchsafe to the employees that in the bargainingrelationship those purporting to act for them not be rendered so subject to employercontrol or dependent upon employer favor as to tend to deprive them of the willand the capacity to give their devotion to the interests of the group they represent.Judge Learned Hand writing for a unanimous court inN. L. R. B. v. Stow Manu-facturing Co , Inc., supra,gave the following rationalization for the proscriptionagainst employer domination in the statute:Although one may indeed be said to "dominate" another by the force of hissuperior intelligence, or, more vaguely, of his generally coercive personality, theAct does not of course include that. But collective bargaining is an activity, pre-supposing that the employees shall have opportunity in the absence of the em-ployer to canvass their grievances, formulate their demands in common, andinstruct and advocate whom they believe will best press their suit. It is onething to speak collectively through one who urges claims of which he is not theauthor, and for presenting which he is not so likely to be made the object ofreprisal; it is another to rise in a gathering, not unlike a town meeting, and argueclaims of one's own devising, or even those of the group as a whole. The Acttook over trade unionism as it has developed; it presupposed a champion chosenby one faction to a controversy, and charged with the duty of securing victory.Perhaps that may be a mistaken way to promote industrial peace; but with thatwe have nothing to do. The language used by Parker, C. J., as to the selectionof such an advocate T applies as well to collective bargaining without any ad-vocate: "Collective bargaining becomes a delusion and a snare if the employer,either directly or indirectly, is allowed to sit on both sides of the bargainingtable; and, with the great advantage that he holds as the master of pay and pro-motions, he will be on both sides of the table if he is allowed to take any partwhatever in the choice of bargaining representatives by the employees.* American Enka Corp v. National Labor Relations Board,119 Fed. (2) 60, 62, 63(C A.4).As long as two groups sitting opposite each other at the bargaining table are ad-verse in economic interest, it is potentially possible for one no matter how muchweaker to persuade the stronger in some slight measure to its position.Hence, evenwhere domination exists in fact, the employer seldom does in the absolute sense of theterm "sit on both sides of the bargaining table." I would thus read Judge Parker'sexpression inAmerican Enkaadopted above as less descriptive of the physical realitythan expressive of a standard or measuring rod by which to judge the character of anorganization.Where the effect of the forbidden conduct, taken as a whole, tends to90 The General Counsel alleges that Adrian's conduct was an act of surveillanceIt istrue that Adrian's coming to the meeting on the heels of an expressed resolve to break upthe Union and in the face of the frank avowal of his supervisory status (which couldhardly have left him under an illusion that he belonged at the meeting) would seem toleave an open question as to his purposeNevertheless, in the absence of evidence con-cerning his behavior during his very brief stay at the meeting hall which was terminatedbefore the meeting actually began, I would, in my opinion, not be warranted in drawingthe inference that Adrian was engaged in surveillance. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDmake the employer's role so overpowering as to render the bargaining relationship,though bilateral in form, preponderantly one sided in fact, the labor organizationwould seem to answer to the description of being "dominated." In the administrationof the Act prior to 1947, the Board applied to organizations having national affiliationthe concept of assistance and support short of domination, of which it then tookcognizance as an act of interference in violation of only old Section 8 (1) not 8 (2).41In such a case the employer was not required to "disestablish" the assisted organiza-tion but merely withdraw recognition from it until it was certified in a representationproceeding (a prerequisite to which was generally the cessation of the assistance andthe removal of its effect). In respect to unaffiliated organizations, the Board gen-erally did not draw such a distinction, and where such an organization was foundto be illegally assisted or supported, it was by that token also found "dominated," onthe theory that assistance once given to such an organization left it too supine to func-tion effectively and, in addition, stamped it so indelibly in the minds of the employeesas a symbol of employer favor as to hamper their freedom of choice while it remainedin competition with other groups vying for employee selectionUnderlying this wasthe view expressed in an early annual report of the Board 42 that "as the natural re-sult of the employer's economic favor, employees are alertly responsive to the slight-est suggestion of the employer," with the corollary that they were incapable of shak-ing off the effects of even mere "intimations of an employer's preference." 43The foregoing view underwent revision in the light of economic realities.ByAugust 26, 1946, the Board invoked in favor of an unaffiliated organization the dis-tinction,which it theretofore applied to affiliated groups, between domination andmere assistance, finding the latter to offend only the 8 (1) provision against interfer-ence and to warrant mere temporary withdrawal of recognition 44However, it wasnot until after the amendments of 1947, that the Board, in connection with givingeffect to the command of the amended statute to apply the same standards tounaffiliated as to affiliated organizations in administering Section 8 (a) (2), expresslyrecognized that organizations, affiliated or unaffiliated alike, can be assisted andsupported in violation of Section 8 (a) (2) (not merely Section 8 (a) (1)) andstillbe capable of functioning independently after the effects of the assistancewere removed.Accordingly, in the companion cases ofThe Carpenter SteelCo., supra,andHersheyMetal Products Col76 NLRB 695, the Board, in find-ing that Section 8 (a) (2) had been violated in both cases, invoked the distinc-tion (applicable to both kinds of organizations) between "domination" whichwould warrant "disestablishment" or permanent withdrawal of recognition, andmere illegal assistance and support, which would warrant temporary withdrawalof recognition until cessation of and the removal of the effects of the favorillegally bestowedThe basic criterion for the latter would seem to be whetherdespite the illegal assistance thus given, the organization is shown to have an inde-pendent origin, life, and functioning of its own, apart from any advantage it may havederived from the assistance wrongfully given itSuch, at least, would appear to havebeen the touchstone applied by the Board in theHersheycase.There the Boardnoted particular acts of assistance which the employer rendered to an unaffiliatedorganization (called the employees' committee), such as allowing organization oncompany time and premises, making available payroll lists to facilitate a petitionagainst the incumbent, and the grant of general payroll increases.Nevertheless, itreversed the finding of the Trial Examiner that the employer dominated the com-mittee, with this explanation (p 696).We donotagree, however, that the respondents' conduct amounted todomina-tion of the Employees Committee within the meaning of Section 8 (2). Indeed,the record affirmatively shows that, although the Employees Committee ac-cepted and used for its own purposes the assistance extended by the respondents,itwas free from control by the respondents.The Employees Committee hadits inception in a general dissatisfaction among the non-supervisory employeeswith an apparent deadlock. between the respondents and the [incumbent] CIOon questions of pay increase and bargaining status.Non-supervisory employees,including dissident members of the CIO, organized and determined the policiesof the Employees Committee with a view to breaking this deadlock and obtain-ing an immediate general pay raise.On February 16, 1946, when the respond-ents requested delay before granting a general pay increase, the Employees41See Eighth Annual Report of NLRB (1943) p. 3042'i'hird Annual Report NLRB (1938) p 12543\'L It It v Link-BeltCo , 311 U. S 584, 60044Norfolk Shipbuilding & Drydock Corp ,70 NLRB 391, 392. BEN CORSON MANUFACTURING CO.345'Committee threatened to lead a strike unless the pay increase was immediatelyforthcoming.About the same time it rejected Hershey'soffer of the servicesof the respondents'attorney to assist it in forming an unaffiliated union.TheEmployees Committee subsequently consulted with another attorney of its ownchoice in the face of Hershey's specific advice against such action.The Board thus took note of the fact that the committee in that case originatedwith the employees themselves,being born out of their own desire for more ef-fective representation than they were then receiving,and that it relied on the groupstrength of the membership as a lever to achieve it, rejecting at the same time anyemployer assistance in its actual establishment.Related self-liberating aspects were.given controlling weight inWagner Iron Woiks,104 NLRB 445,447, where theBoard emphasized that the assisted union had "a bargaining history of more than14 years during which [it] enjoyed status as exclusive bargaining representative ofthe company'semployees under contractual arrangements gained by reason of[that union's]own and independent organizing efforts and resources"[Emphasis-supplied.] 45By negative implication,itwould seem that where the proposal for the forma-tion of the organization comes not from the employees but the employer,and furtherwhere the impetus for the formation likewise comes from the employer,and whenin addition,the organization has no discernible resources except the one which the,employer has illegally given it, the picture is one of domination rather than mereillegal assistance.Accordingly,the Board,-in finding that a labor organization isemployer-dominated rather than merely assisted has noted such factors as the em-ployer's having proposed its formation,46having given"impetus to[its]formationalmost immediately after the Union's demand for recognition,"47 the absenceof a written constitution,bylaws, or dues 48 and the total or nearly total absence ofmembership meetings 49No two cases are altogether alike, and each must be judged by the totality of its,own factsIn this case the proposal for the new Shop Committee originated withRespondent on the day it received the Union's bargaining demand,the impetus for itsformation was the Respondent'spromise of an immediate contract accompanied bythe assurance of a raise,and its sole resource is the illegal contract which Respondentbestowed upon it the next day.With the contract removed,there seems to be no,discernible basis for its viability.It has no bylaws,no treasury, no dues provisions,no provisions for meetings,and as Jones, its chairman,admitted has not held a meet-ing with the employees as a whole since its formationProvision for group as-semblage and employee meetings being absent,there would seem to be no occasionfurnished for the employees to discuss in a body matters affecting wages,hours, andother working conditions,the opportunity is thus wanting,in the words of JudgeLearned Hand,for "the employees...in the absence of the employer to canvasstheir grievances,formulate their demands in common,and instruct[their] advo-cate. . . . ..(Stowcase,supra.)Indeed, the employees met as a group only duringthe two times their employer called them together,first to propose selection of thenew committee and secondly to submit to the employees directly the agreementsigned with that committee for ratification.While nothing in the Act preventsemployees from selecting that kind of informal representation if that is what theyfreely prefer,the absence of these requisites to effective functioning bears on whetheran organization,formed at the employer'ssuggestion and under the impetus ofpromised benefits can stand on its own feet or is too inexorably dependent uponthe employer's favor and preference to constitute a truly independent spokesmanfor the employees.My conclusion,based upon the entire record is that the latteris the case.As I view the events as a whole,the Shop Committee owing its birthto Respondent's suggestion and its life to the inducements illegally promised andgiven, is under the domination of Respondent,and would appear to have servedprimarily as Respondent'smeans of channelizing the employees'desire for repre-sentation in the direction of its own preference.This is not to say that the Com-4e Cf.Sears,Roebuck R Company,110 NLRB 226, where the Trial Examiner's finding of.domination was reversed on the authority ofWagnerIron Works49Rehraq-PacificCo,99 NLRB 163,Coal Creek Coal Co,97 NLRB 14,23 ; see Seven-teenth Annual Report of the Board(1952) p 128.47 Rehr ig-Pacific Co,supra;IIN ThayerCo , 99 NLRB 1122,1180,enfd 213 F 2d748 (C A 1) cert denied 348 U S. 883.48Rehraq-Pacific Co , supra48Rehriq-Pacific Co., supra;Jack Smith.Beverages,94NLRB 1401,1403, enfd. 202 F.2d 100 (C A 6) cert denied 345 U. S 995 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDmittee even as presently constituted might not through the intelligence of theconstituent members be capable of inducing Respondent to make some changes forthe employees'benefit.There have in fact been,as Jones and Corson testified, sixmeetings between Respondent and the Committee for discussion of particular griev-ances the nature of which does not appear in the record.But these,on balance,would not seem to overcome the aspects of its origin,formation,and general func-tioning, heretofore described,which tend to render it subservient to rather thanindependent of Respondent in the bargaining relationship 50 I therefore find thatRespondent dominated and interfered with the formation and administration ofthe Shop Committee within the meaning of Section 8(a) (2) of the Act.51IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent above recited,occurring in connection with itsoperation as previously described,have a close,intimate, and substantial relationto trade, traffic,and commerce among the several States,and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYIn addition to the usual posting of notices, Respondent should be required toremedy its unfair labor practices as found, as follows:To remedy Respondent'sunlawful refusal to bargain with the Union,itwill berecommended that Respondent be ordered to cease and desist from such refusal and,affirmatively,to bargain collectively with the Union on request on behalf of theemployees here affected.52It will also be recommended that Respondent be orderedto cease giving effect to its contract of April 28,1954, or any other contract withthe Shop Committee.(Such order is not intended to preclude Respondent from con-tinuing in effect all substantive terms, conditions,and benefits therein contained:it reaches only the status of the Shop Committee as contracting party and employeerepresentative.)Itwill also be recommended that Respondent be directed to ceaseand desist from assisting,supporting,or dominating the Shop Committee and, as acorollary of the finding of domination,53that it withdraw recognition from andpermanently disestablish the Shop Committee as collective-bargaining representativeof the employees in respect to grievances, wages, hours,or working conditions.This will not prevent the employees,after the unfair labor practices have beenremedied and the conditions for a free choice established,from adopting representa-tion from their own ranks or any other kind of representation,if such is their genuinedesire, unfettered by employer domination,interference,assistance,or support.Itwill be further recommended that Respondent be ordered to cease and desist fromthe violations of Section 8 (a) (1) here found,and to insure to the employees "thebenefits of prevention or prophylaxis"54warranted by the record as a whole, from60 CfWagner IronWorks,supra,at p 447OiThe conclusions above expressed apply alike whether the present Shop Committee bea new organization as I have found,or, as Respondent contends,a continuation of its prede-cessorApplying the latter concept to it would in no way change the character of the rela-tionship between it and Respondent,for if the occuirence of April 27 is to be viewed as areconstitutionof theold rather than the foimation of a new committee it was neverthelessbrought about under the same proposals and inducements offered by Resopndents, and asan organization,it is subject to the identical infirmities above described whether it be newor old.Hence if the new be in fact the old, then Respondent,within the terms of Sec-tion 8 (a) (2), has"dominated"and "interfered with the...administration" of theCommitteeOiThe iemedial obligation of an employer to bargain with a union with which he hasunlawfully refused to bargain is not avoided by a claimthatthe union has since lost itsmajority , and that is so even in the absence of a showing of the kind made by the recordhere that the dissipation of the Union's majority was brought about by the employer'sunfair labor practicesFranks Bros v. N L RB,321 U S.702, 704; cf.Ray Brooksv.N L. R.B ,348 U. S 96.However,as theFranksopinion makes clear,such an order"is not intended to fix a permanent bargaining relationship without regard to new situa-tions that may develop..After . ..a reasonable period [for the functioning of thebargaining relationship],the Board may, in a proper proceeding and upon a proper show-ing, take steps in recognition of changed situations which might make appropriate changedbaigaming relationships..see [Section 9 (c) of the Act]" (pp. 705-706).53The Carpenter Steel Co , supraraHutcheson,JosC.,"Judging as Administration,Administration as Judging."21Texas Law Rev. (1942) 1, 6. BEN CORSON MANUFACTURING CO.347in any other manner interfering with, restraining, or coercing its employees in theexercise of their rights guaranteed under the Act.55CONCLUSIONS OF LAW1.F. C. and Allied Workers Union, Local 37, affiliated with Upholsterers' Inter-national Union of North America, AFL (called the Union) is a labor organizationwithin the meaning of the Act.2.Respondent's production and maintenance employees, excluding clerical em-ployees, truckdrivers, salesmen, foremen, and other supervisory employees as definedin the Act, constitute a union appropriate for collective bargaining within the mean-ing of Section 9 (b) of the Act.3.The Union, having been designated as representative by a majority of theemployees in said unit, on April 24, 1954, was, and at all times thereafter continuedto be, the exclusive representative of all of said employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of employment, orother conditions of employment, within the meaning of Section 9 (a) of the Act.4.By refusing on April 27, 1954, and at all times thereafter, to bargain with saidUnion as such representative of the employees in the above-described unit, Respond-ent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (5) of the Act.5.The Shop Committee is a labor organization within the meaning of the Act.6.By assisting and dominating the Shop Committee as heretofore described,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (2) of the Act.7.By such conduct and by other acts interfering with, restraining, and coercingthe employees in the exercise of the rights guaranteed in Section 7 of the Act, Re-spondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) of the Act.8.The above-described unfair labor practices tend to lead to labor disputes burden-ing and obstructing commerce and the free flow thereof and constitute unfair laborpractices affecting commerce within the meaning of Section 2 (6) and (7) of the Act.9.Respondent did not engage in surveillance as alleged in the complaint, asamended.[Recommendations omitted from publication.]rsN LR B v Express PublishmqCo, 312 U. S 426, 436-437;N L.R. B. v. CheneyCalaforntia Lv,nber Co,327 U S 385, 387APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Re-lations Act, we hereby notify our employees that:WE WILL bargain collectively upon request with F. C. and Allied WorkersUnion, Local 37, affiliated with Upholsterers' International Union of NorthAmerica, AFL, as the exclusive representative of all employees in the bargainingunit described below, with respect to grievances, wages, rates of pay, hours ofemployment, and other conditions of employment, and if an understanding isreached, embody it in a signed agreement.The bargaining unit is:All production and maintenance employees excluding clerical employees,truckdrivers, salesmen, foremen, and other supervisory employees as de-fined in the National Labor Relations Act.WE WILL NOT dominate or interfere with the administration of the Shop Com-mittee or any other collective-bargaining representative of our employees orcontribute support or render assistance thereto.WE WILL NOT recognize the Shop Committee or any successor thereto andwe hereby withdraw recognition from and disestablish the Shop Committeeas the representative of any of our employees for the purpose of dealing withus concerning grievances, wages, rates of pay, hours of employment, or otherconditions of employment; nor will we give effect to the contract with the ShopCommittee dated April 24, 1954, or to any other contract made with thatCommittee (we are expressly permitted, however, to keep in effect any of theterms of the agreement relating to wages, benefits, and working conditions). 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT promise or grant wage increases or other economic favors asinducements to our employees to influence or interfere with our employees intheir choice of bargaining representative; nor, as part of any plan to influenceor interfere with our employees' free choice of representative, will we conductor cause to be conducted elections among our employees;we will not questionthem regarding their union membership or activity,or solicit them to abandonor forego their union activity or sever their affiliation with any union or labororganization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of rights guaranteed in Section 7 of the Act.BEN CORSON MANUFACTURING CO.,BELMONT ALUMINUM EXTRUSION CO.,PARKSIDE DISTRIBUTING CO.,CORBEN MANUFACTURING CO.,Employers.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.District 50, United Mine Workers of America,and its agent,Charles C. CampandGeorge Winn and Lyle Winn,co-partners-doing business as Marion Machine WorksDistrict 50, United Mine Workers of America,and its agent,Charles C. CampandWiley Cochran,an individual operatingTamora Fluorspar Mine.Cases Nos. 14-CC-59 and 14-CC-60.April 21,1955DECISION AND ORDEROn November 9, 1954, Trial Examiner George A. Downing issuedhis Intermediate Report in this consolidated proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices in violation of Section 8 (b) (4) (A) of the Act, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent District 50 filed excep-tions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations, with the following additions and modifications :1.The Trial Examiner found that the primary dispute in this case,concerned the wage rates of the employees of Patton who, under acontract with Ozark, was operating various of its mines; that in fur-therance of this dispute the Respondent Union's pickets, led by itsagent, Respondent Camp, accosted employees of Kaegi, Davis, Marion,112 NLRB No. 56.